           Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 1 of 7



     LIONEL Z. GLANCY (#134180)
 1     lglancy@glancylaw.com
     JONATHAN ROTTER (#234137)
 2     jrotter@glancylaw.com
     GARTH SPENCER (pro hac vice)
 3     gspencer@glancylaw.com
     GLANCY PRONGAY & MURRAY LLP
 4   1925 Century Park East, Suite 2100
     Los Angeles, California 90067
 5   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
 6
     LAWRENCE P. EAGEL (pro hac vice)
 7    eagel@bespc.com
     DAVID J. STONE (#208961)
 8    stone@bespc.com
     MELISSA A. FORTUNATO (#319767)
 9    fortunato@bespc.com
     BRAGAR EAGEL & SQUIRE, P.C.
10   885 Third Avenue, Suite 3040
     New York, New York 10022
11   Telephone: (212) 308-5858
     Facsimile: (212) 486-0462
12
     Attorneys for Lead Plaintiffs Robert Wolfson and Frank
13   Pino and Co-Lead Counsel for the Class
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
     ROBERT CRAGO, Individually And On Behalf             Case No. 3:16-cv-3938-RS
17   Of All Others Similarly Situated,
                                                          CLASS ACTION
18
                          Plaintiff,
                                                          JOINT STIPULATION AND [PROPOSED]
19
            v.                                            ORDER FOR EXTENSION OF CLASS
20                                                        CERTIFICATION SCHEDULE
     CHARLES SCHWAB & CO., INC., and THE
21   CHARLES SCHWAB CORPORATION,
22                        Defendants.
23

24

25

26

27

28

                                       STIPULATION AND [PROPOSED] ORDER
                                              Case No. 16-cv-3938-RS
             Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 2 of 7



             Pursuant to Local Rule 6-2, Lead Plaintiffs Robert Wolfson and Frank Pino and named
 1
     plaintiff Scott Posson (“Plaintiffs”), and Defendants Charles Schwab & Co., Inc. and The Charles
 2
     Schwab Corporation (“Defendants” or “Schwab” and, together with Plaintiffs, the “Parties”), by and
 3
     through their respective counsel, for good cause, hereby stipulate as follows:
 4
             WHEREAS, on April 15, 2019, the Court entered a Case Management Scheduling Order
 5
     setting the case schedule through the class certification hearing (ECF No. 144);
 6
             WHEREAS, the Parties have engaged in class certification and merits discovery and are
 7
     continuing to meet and confer in good faith regarding outstanding issues;
 8
             WHEREAS, on February 5, 2020, Plaintiffs noticed a Rule 30(b)(6) deposition and Schwab
 9
     has informed Plaintiffs that its witness is not available until May 7, 2020;
10
             WHEREAS, the current deadline for pre-class certification fact depositions is April 24,
11
     2020;
12
             WHEREAS, the Parties need an extension of the current class certification deadlines to
13
     accommodate the date of this deposition;
14
             WHEREAS, the Parties have agreed, with the Court’s approval, to modify the Case
15
     Management Scheduling Order to extend the deadlines through the class certification hearing;
16
             WHEREAS, this is the Parties’ fourth request for an extension of the deadlines in the Case
17
     Management Scheduling Order;
18
             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO
19
     APPROVAL BY THIS COURT, as follows:
20
             The deadlines through the class certification hearing shall be as follows:
21

22

23

24

25

26

27

28
                                                      -1-
                                     STIPULATION AND [PROPOSED] ORDER
                                            Case No. 16-cv-3938-RS
         Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 3 of 7



            Event                                                 Deadline
 1
     Pre-class certification fact depositions                     June 12, 2020
 2
     Plaintiffs’ expert disclosures and report(s) concerning      July 14, 2020
 3   class certification (including any backup materials)

 4   Defendants’ expert disclosures and report(s) concerning      September 29, 2020
     class certification (including any backup materials)
 5   Plaintiffs’ rebuttal report(s) concerning class              November 17, 2020
 6   certification (including any backup materials)
     Expert depositions concerning class certification            November 30-December 14,
 7                                                                2020
 8   Plaintiffs’ class certification motion and Daubert           January 8, 2021
     challenges
 9
     Defendants’ class certification opposition, Daubert          March 10, 2021
10   challenges, and Daubert opposition
11   Plaintiffs’ reply brief, opposition to Daubert challenges,   March 30, 2021
     and reply to Daubert challenges of Defendants’
12   expert(s)
13   Defendants’ reply to Daubert challenges of Plaintiffs’       April 21, 2021
     experts
14
     Class Certification Hearing                                  TBD (as soon as practicable
15                                                                on a date convenient to the
                                                                  Court)
16
     Date for Parties to Seek to Engage in Private Mediation      September 4, 2020
17

18
          IT IS SO STIPULATED.
19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                    STIPULATION AND [PROPOSED] ORDER
                                           Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 4 of 7




 1   Dated: April 6, 2020                    GLANCY PRONGAY & MURRAY LLP

 2

 3
                                             By: /s/ Jonathan Rotter
 4                                           Jonathan Rotter (#234137)
                                               jrotter@glancylaw.com
 5                                           Lionel Glancy (#134180)
                                               lglancy @glancylaw.com
 6                                           Garth Spencer (pro hac vice)
                                               gspencer@glancylaw.com
 7                                           1925 Century Park East, Suite 2100
                                             Los Angeles, California 90067
 8                                           Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160
 9
                                             Attorneys for Lead Plaintiff Frank Pino and Co-
10                                           Lead Counsel for the Class
11                                           BRAGAR EAGEL & SQUIRE, P.C.
                                             Lawrence P. Eagel
12                                            eagel@bespc.com
                                             David J. Stone (#208961)
13                                            stone@bespc.com
                                             Melissa A. Fortunato (#319767)
14                                            fortunato@bespc.com
                                             885 Third Avenue, Suite 3040
15                                           New York, New York 10022
                                             Telephone: (212) 308-5858
16                                           Facsimile: (212) 486-0462
17                                           Attorneys for Lead Plaintiff Robert Wolfson and
                                             Co-Lead Counsel for the Class
18
                                             LEVI & KORSINSKY, LLP
19                                           Eduard Korsinsky
20                                             nporritt@zlk.com
                                             Nicholas I. Porritt
21                                             nporritt@zlk.com
                                             Nancy A. Kulesa
22                                             nkulesa@zlk.com
                                             30 Broad Street, 24th Floor
23
                                             New York, New York 10004
24                                           Telephone: (212) 363-7500
                                             Facsimile: (212) 363-7171
25
                                             Attorneys for Plaintiff Scott Posson
26

27

28
                                          -3-
                              STIPULATION AND [PROPOSED] ORDER
                                     Case No. 16-cv-3938-RS
            Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 5 of 7




 1   Dated: April 6, 2020                                ARNOLD & PORTER

 2

 3                                                       By:    /s/ Gilbert R. Serota
                                                         Gilbert R. Serota (#75305)
 4                                                        gilbert.serota@arnold.porter.com
                                                         Three Embarcadero Center, 10th Floor
 5                                                       San Francisco, CA 94111-4024
                                                         Telephone: (415) 471-3170
 6                                                       Facsimile: (415) 471-3400

 7                                                       SIDLEY AUSTIN LLP
                                                         Alex Kaplan (pro hac vice)
 8                                                         ajkaplan@sidley.com
                                                         Jon W. Muenz (pro hac vice)
 9                                                         jmuenz@sidley
                                                         787 Seventh Avenue
10                                                       New York, NY 10019
                                                         Telephone: (212) 839-5300
11                                                       Facsimile: (212) 839-5599

12                                                       Attorneys for Defendants

13

14                                             ATTESTATION

15          I, Jonathan Rotter, am the ECF User whose identification and password are being used to
16
     file this Proposed Order for Extension of Class Certification Schedule. In compliance with Local
17
     Rule 5-1(i)(3), I hereby attest that Counsel for Defendants concur in this filing.
18

19
     DATED: April 6, 2020                                               /s/ Jonathan Rotter
20                                                                         Jonathan Rotter
21

22

23

24

25

26

27

28
                                                      -4-
                                     STIPULATION AND [PROPOSED] ORDER
                                            Case No. 16-cv-3938-RS
           Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 6 of 7



                                            [PROPOSED] ORDER
 1
            Based on the Parties’ stipulation and the good cause described therein, the Court GRANTS
 2
     this stipulation. The following schedule shall apply:
 3
                Event                                               Deadline
 4     Pre-class certification fact depositions                     June 12, 2020
 5     Plaintiffs’ expert disclosures and report(s) concerning      July 14, 2020
       class certification (including any backup materials)
 6
       Defendants’ expert disclosures and report(s) concerning      September 29, 2020
 7     class certification (including any backup materials)

 8     Plaintiffs’ rebuttal report(s) concerning class              November 17, 2020
       certification (including any backup materials)
 9     Expert depositions concerning class certification            November 30-December 14,
10                                                                  2020
       Plaintiffs’ class certification motion and Daubert           January 8, 2021
11     challenges
12     Defendants’ class certification opposition, Daubert          March 10, 2021
       challenges, and Daubert opposition
13
       Plaintiffs’ reply brief, opposition to Daubert challenges,   March 30, 2021
14     and reply to Daubert challenges of Defendants’
       expert(s)
15
       Defendants’ reply to Daubert challenges of Plaintiffs’       April 21, 2021
16     experts
17     Class Certification Hearing                                  TBD (as soon as practicable
                                                                    on a date convenient to the
18                                                                  Court)
19     Date for Parties to Seek to Engage in Private Mediation      September 4, 2020

20

21          IT IS SO ORDERED.

22
     DATED: __________________
23                                                                    Hon. Richard Seeborg
                                                                     U.S. District Court Judge
24

25

26

27

28
                                                     -5-
                                      STIPULATION AND [PROPOSED] ORDER
                                             Case No. 16-cv-3938-RS
        Case 3:16-cv-03938-RS Document 149 Filed 04/06/20 Page 7 of 7




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:
 3          I am not a party to the above case, and am over eighteen years old. On April 6, 2020, I served
 4 true and correct copies of the foregoing document, by posting the document electronically to the ECF

 5 website of the United States District Court for the Northern District of California, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on April 6, 2020, at Los Angeles, California.

 9

10                                                        s/ Jonathan M. Rotter
                                                          Jonathan M. Rotter
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
